Exhibit 10.1

GEM SOLUTIONS INC.
7935 Airport Pulling Road
Naples, FL 34109

December 13, 2006

Mr. Don Innis

Dear Don:

As a result of having to downsize GEM Solutions, Inc. (“GEM” or the “Company”),
GEM has agreed to accept your resignation as President.

1. Your resignation will be effective as of the close of business on Thursday,
November 30, 2006.

    2. You will receive one month’s severance pay for the month of December,
2006 paid on the GEM standard bi-weekly basis in accordance with GEM’s normal
payroll practices. You shall also be paid, no later than December 31, 2006, for
all unused vacation time earned and accrued through November 30, 2006.

    3. Provided GEM continues to make group health insurance coverage available
to its employees, GEM shall pay any applicable monthly premium on your behalf,
including if applicable payments for COBRA coverage, pursuant to such group
health insurance coverage, for the period December 1, 2006 through February 28,
2007. Said payments shall be made provided: (i) you elect to participate in the
continuation of your group health insurance coverage under the plan sponsored by
GEM, pursuant to and in accordance with the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) and/or the applicable plan documents, to
the extent that HIPAA, COBRA, plan documents and/or any other similar law,
regulation or requirement may apply; and (ii) said election is at the same level
of benefit as you and your spouse and other beneficiaries participated in on
November 30, 2006. In the event that group health insurance coverage becomes
available to you during the period December 1, 2006 through February 28, 2007,
as a result of any subsequent employment, GEM’s obligations with respect to this
paragraph of this letter shall cease as of no later than the first day in which
such group health insurance coverage becomes available to you.

--------------------------------------------------------------------------------



- 2 -

4. GEM will authorize and issue to you options to purchase 250,000 shares of
common stock at an exercise price of $0.25 per share. These options shall be
vested and exercisable in full until November 30, 2008. Within five (5) days of
the effective date of this letter, the Company will issue and deliver to you an
option agreement in the form attached hereto as Exhibit B. Failure to do so
shall render the terms of this letter void. All stock options previously issued
to you shall become immediately vested and exercisable in full for a period of
two years from November 30, 2006. This letter shall serve as an amendment to
such options.

    5. GEM may secure your services as an Independent Agent to market and sell
GEM software, subject to our reaching an agreement as to the terms and
conditions of an Independent Agent agreement.

    6. For purposes of this letter, the “Company” shall mean GEM and all of its
all of its divisions, parents, subsidiaries, affiliates or related entities.

    7. You will be allowed to keep your Company-provided PC, however all Company
data will be removed from this computer by a GEM technician on or before
December 31, 2006; please contact me directly to make proper arrangements for
this to occur. The conveyance of the forgoing equipment to you does not include
the conveyance or payment for any service fees of any kind or any license
agreements or software support.

    8. You will not receive the compensation and benefits specified herein,
unless you sign and date where indicated below accepting the terms and
conditions of this letter and return this letter to me and do not revoke your
acceptance. Once you accept the terms and conditions of this letter, you may
revoke your acceptance for a period of seven (7) days following the date you
execute this letter. Any revocation within this period must be submitted in
writing to John E. Baker, Chief Financial Officer, GeM Solutions, Inc., 7935
Airport Pulling Road N., Suite 201, Naples, FL 34109. The revocation must be
personally delivered, or mailed and post marked within seven (7) days of your
acceptance of this letter. This letter shall not become effective or enforceable
until the revocation period has expired.

    9. During the month of December 2006, you shall make yourself available and
cooperate in providing assistance to the Company in concluding any business or
legal matters. While the Company shall have no obligation to compensate you for
said time other than as set forth in this letter, the Company will reimburse you
for all reasonable and necessary out-of-pocket expenses actually incurred by you
as a result of your performance of your obligations under this paragraph of this
letter, provided you receives the prior written approval for the expenses from
me or the individual then holding the office of CEO of GEM. Your cooperation and
assistance under this paragraph of this letter shall not unreasonably interfere
with any employment search you are undertaking or any subsequent employment
obtained by you and you shall be permitted to take any personal time off,
provided such request is reasonable.

--------------------------------------------------------------------------------



- 3 -

    10. You represent and acknowledge that as an employee of the Company you had
access to and were entrusted with the Company’s confidential and proprietary
business information and/or trade secrets. At all times prior to, during, and
following your separation you have maintained and will maintain such information
in strict confidence and have not disclosed and will not disclose the
information to any third party without the prior written consent of me or the
individual then holding the office of CEO of GEM. In order to comply with these
obligations and duties, you shall contact me or the individual then holding the
office of CEO of GEM prior to making any disclosure of any business information
about the Company.

    11. You agree that you shall, no later than December 31, 2006, return to GEM
all property of the Company in your possession or control which refer or relate
to the Company's business, or which are otherwise the property of the Company,
including, but not limited to, all confidential and proprietary business
information, papers, documents, letters, invoices, notes, memo­randa, keys,
records, customer and supplier lists, customer and supplier materials or
documents, computers, computer data, office equipment, and employment records,
which were created by you or other employ­ees, agents and members or suppliers
of the Company in the course of their employment and/or relationship with the
Company, as well as copies or multiple versions thereof, regardless of the form
or medium retained or stored in (including paper, electronic or digital form).
You shall not retain in your possession or control any reproductions, copies or
facsimiles that are the property of the Company or that relate in any way to the
business of the Company.

    12. Except as set forth in paragraph 13, by signing this letter and agreeing
to its terms, you knowingly and voluntarily release and forever discharge the
Company and its current or former officers, directors, shareholders, employees
or agents, and related parties, and/or all of its and their heirs, executors,
assigns (hereinafter collectively the “Released Parties”) from any and all
claims, actions, causes of action, grievances, liabilities, obligations,
promises, damages, agreements, rights, debts and expenses (including claims for
attorneys' fees and costs) of every kind, either in law or in equity, whether
contingent, mature, known or unknown, or suspected or unsuspected, which you,
your heirs, executors, administrators and assigns ever had, now has or may
presently have, for or by reason of any cause, matter or thing whatsoever, from
the beginning of the world to the date hereof including, but not limited to, any
claim that arises out of:

    (a) your employment with or separation from the Company;         (b) any
allegation, claim or violation arising under Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1966, as amended, the Civil Rights
Act of 1991,the Age Discrimination in Employment Act of 1967, as amended,
Sections 1981 through 1988 of Title 42 of the United States Code, the Older
Workers Benefits Protection Act, the Equal Pay Act, as amended, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Federal
Family and Medical Leave Act, the Worker Adjustment Retraining and Notification
Act, the Employee Retirement Income Security Act of 1974, as amended, the
Federal Fair Labor Standards Act, the Immigration Reform and Control Act, the
Occupational Safety and Health Act, the National Labor Relations Act or any of
their state or local counterparts including, but not limited to, the Florida
Civil Rights Act, the Florida Equal Pay Law, the Florida Wage Discrimination
Law, the Florida AIDS Act, the Florida Discrimination on the Basis of Sickle
Cell Trait Law;

--------------------------------------------------------------------------------



- 4 -

  (c) any allegation, claim or violation arising under Florida law regarding
payment of wages, termination of employment or any other matter;

        (d) any other federal, state or local civil rights, employment or human
rights law or any other local, state or federal law, regulation or ordinance;

        (e) any allegation or claim for wrongful discharge, breach of contract,
infliction of emotional distress, defamation or any allegation or claim arising
under any policies, practices or procedures of the Company;

        (f) any allegation, claim or violation arising under any public policy,
or under common law; or pursuant to contract or tort, and/or

        (g) any claim for costs, fees or other expenses, including attorney’s
fees, incurred in these matters.

    13. Notwithstanding anything contained herein to the contrary, you are not
releasing the Company from its obligations to you under those certain option
agreements by and between you and the Company which will expire in accordance
with the terms set forth in paragraph 4 hereof.

    14. Except as provided in paragraph 15, you release and discharge the
Released Parties not only from any and all claims which you could make on your
own behalf, but you also specifically waive any right to become, and promise not
to become, a member of any class in any proceeding or case in which a claim or
claims against Released Parties may arise, in whole or in part, from any event
which occurred as of the date of this letter. It is understood that if you, by
no action of your own, become a mandatory member of any class from which you
cannot, by operation of law or order of court, opt out, such mandatory class
membership will not constitute a breach of this letter, but you will not accept
any recovery from the Company as a member of such class.

--------------------------------------------------------------------------------



- 5 -

    15. You represent and warrant that you have not sold, assigned, transferred,
or otherwise conveyed to any other person or entity all or any portion of my
rights, claims, demands, actions, or causes of action herein released. You
further represent and covenant not to sue or to bring, or assign to any third
person, any claims or charges against any of the Released Parties with respect
to any matter covered by the release set forth herein, and not to assert against
any of the Released Parties any action, grievance, suit, litigation or
proceeding for any matter covered by the release set forth herein including, but
not limited to, any claims arising from, or attributable in any way to, your
employment or interactions with the Company, to the extent the same relates to
any matter or event occurring prior to the date of this Agreement, before any
federal, state or local court, or administrative agency, or to participate in
any such charge or complaint which may be made by any other person or
organization on your behalf unless you are required by law to do so; and if any
court or agency assumes jurisdiction of the same, you will direct the court or
agency to dismiss or withdraw it. You also shall withdraw and/or dismiss any
such pending charges or complaints. You further represent and warrant that you
will not encourage or participate in any action against the Company brought by
any current, former or future shareholder of the Company. You further represent
and warrant that you will not encourage or participate in any action against the
Company brought by current or former employee unless you are required by law to
do so. You further acknowledge that you will not be re-employed by the Company
and that you will not apply for or otherwise seek employment with the Company at
anytime hereinafter.

    16. Nevertheless, this letter does not prevent you from: (i) filing a charge
of discrimination with the Equal Employment Opportunity Commission; (ii)
cooperating with the Equal Employment Opportunity Commission in an investigation
of alleged discrimination; or (iii) testifying in any cause of action when
required to do so by law. However, except where prohibited by law, you waive
your right to recover any damages or other relief in any claim or suit brought
by or through the Equal Employment Opportunity Commission or any other state or
local agency on your behalf under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, as amended, or the Americans with
Disabilities Act, and under any claim or suit on your behalf under any other
federal, state or local law.

    17. Notwithstanding that your active employment and service with the Company
has ended, you understand and acknowledge that you remain subject to certain
obligations set forth in that certain Employee Confidentiality,
Non-Solicitation, Non-Compete and Work Made for Hire Agreement by and between
you and the Stellar Technologies, Inc. (the predecessor in interest to GEM) the
terms of which are incorporated herein by reference as if set forth herein in
their entirety.

--------------------------------------------------------------------------------



- 6 -

    18. You acknowledge that the Company has advised you to read this letter and
the releases contained herein and to carefully consider all of its terms before
signing it. The Company gave you at least 21 days in which to consider this
letter and the releases contained herein. The Company, in writing, advised you
to discuss this letter and the releases contained herein with an attorney (at
your own expense) during this period if you wished to do so and you have had
sufficient opportunity to discuss the terms of this letter and the releases
contained herein with an attorney. You understand the legal consequences of this
letter and the releases contained herein.

    19. Neither this letter nor the furnishing of the consideration for this
letter shall be deemed or construed at any time to be an admission by either the
Company or you of any improper or unlawful conduct. You acknowledge that you
have not suffered any age or other discrimination or wrongful treatment by any
of the Released Parties. You shall not be considered a prevailing party.

    20. This letter and its terms are confidential and you shall not to disclose
any information regarding the terms of this letter, except to an attorney with
whom you choose to consult regarding this letter and the releases contained
herein, your financial consultant, your spouse or as required by law, and you
will advise any of those persons to keep such information confidential.

    21. The provisions of this letter shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity
and enforceability of the other provisions of this letter. If any provision of
this letter is unenforceable for any reason whatsoever, such provision shall be
appropriately limited and given effect to the extent that it may be enforceable,
and under such circumstance, you will sign and agree to abide by any documents
presented to you by the Company that are reasonably necessary to correct and
carry out the stated intent of this letter.

    22. Any dispute arising out of this letter or any dispute between you and
the Released Parties on any subject matter shall be tried without a jury. You
recognize that with this provision you are expressly and voluntarily waiving
your right to a jury trial and do so in order to resolve any future disputes in
a more efficient and cost-effective manner.

    23. In signing this letter, you represent and warrant that you are not
relying on any statements, representations or promises made by anyone including,
but not limited to, the Released Parties except as specifically set forth
herein.

    24. This letter shall be governed by the substantive laws of the State of
Florida, without regard to the principles governing conflicts of law.

--------------------------------------------------------------------------------



- 7 -

    25. If any term or provision of this letter is held to be invalid or
unenforceable, the remaining portions of this letter will continue to be valid
and will be performed, construed and enforced to the fullest extent permitted by
law, and the invalid or unenforceable term will be deemed amended and limited in
accordance with the intent of the parties, as determined from the face of the
letter, to the extent necessary to permit the maximum of enforceability or
validation of the term or provision.

    26. This letter may only be changed or modified, and any provision hereof
may only be waived in writing signed by you and an officer or director of GEM.

    27. This letter constitutes and contains the entire agreement and
understanding between you and the Company and supersedes and replaces all prior
negotiations and agreements proposed or otherwise, whether written or oral,
between you and the Company.

Don, thank you for the service you provided to GEM. We wish you all the best in
your future endeavours.

Sincerely,

Mark Sampson
CEO, GEM Solutions Inc.

BY SIGNING THIS LETTER, YOU STATE THAT:

A. YOU HAVE CAREFULLY READ IT.     B. YOU FULLY UNDERSTAND IT AND KNOW THAT YOU
ARE GIVING UP IMPORTANT RIGHTS AS MORE PARTICULARLY DESCRIBED IN THE LETTER AND
THE RELEASES CONTAINED HEREIN, AND PURSUANT TO ANY OTHER AGREEMENTS OR CONTRACTS
YOU MAY HAVE WITH THE COMPANY.     C. YOU AGREE WITH EVERYTHING IN IT.

    D. YOU HAVE BEEN ADVISED OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT.

    E. YOU HAVE BEEN GIVEN WHAT YOU CONSIDER TO BE A SUFFICIENT PERIOD OF TIME
TO REVIEW AND CONSIDER THIS LETTER AND THE RELEASES CONTAINED HEREIN BEFORE
SIGNING IT, AND YOU UNDERSTAND THAT FOR A PERIOD OF SEVEN (7) DAYS AFTER SIGNING
IT, YOU MAY REVOKE YOUR ACCEPTANCE OF IT IN THE MANNER PROVIDED IN THIS LETTER.

--------------------------------------------------------------------------------



- 8 -

    F. YOU HAVE SIGNED THIS LETTER KNOWINGLY AND VOLUNTARILY.

    G. YOU AGREE THAT THE PROVISIONS OF THIS LETTER MAY NOT BE AMENDED, WAIVED,
CHANGED, OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF GEM.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS LETTER INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN, FORESEEN AND UNFORESEEN, AND
SUSPECTED AND UNSUSPECTED CLAIMS.

AGREED TO AND ACCEPTED BY:

_______________________________
Don Innis

_______________________________
Dated

--------------------------------------------------------------------------------



- 9 -

EXHIBIT A


ENDORSEMENT

     I, Don Innis, hereby acknowledge that I have been advised that I have 21
days in which to consider the foregoing letter and voluntarily chose to sign the
letter and the releases contained therein prior to the expiration of the 21-day
period.

     I declare under penalty of perjury under the laws of the State of Florida
that the foregoing is true and correct.

     EXECUTED this _____________ day of ___________________________________,
2006 at __________________________, __________.



                         __________________________________
                         Don Innis



--------------------------------------------------------------------------------